DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are all the claims pending in the application. Claims 1-2, 4-6, and 10-13 are rejected. Claims 3, 7-9, and 14-15 are objected to. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “control unit”, and “storage unit” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “extract multiple frame images from a video when the video is received rather than the images”. However, this is inconsistent with claim 1 (from which claim 5 depends) which positively recites “receive multiple images”. It is unclear whether or not the images are received. 
Claim 12 recites “extracting multiple frame images from a video when the video is received rather than the images”. However, this is inconsistent with claim 10 (from which claim 12 depends) which positively recites “receiving multiple images”. It is unclear whether or not the images are received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id
 
Claims 1, 6, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.  

Independent claim 10 is a representative method claim directed to constructing an object detection dataset, the method comprising, receiving images, choosing processing priorities of the received images using image entropy, and constructing an object detection dataset from a corresponding image according to the chosen processing priorities. These steps can be performed mentally by a person. In particular, image entropy refers to the amount of information in an image (third full paragraph on page 13 of the specification) which can be recognized visually. Thus, the claimed invention of claim 10 amounts to visually selecting images having the most amount of information among a plurality of received images and physically collecting the selected images into a set. Since this can be performed mentally by a person, claim 10 recites an abstract idea.
Furthermore, claim 10 does not integrate the abstract idea into a practical application since the claim does not recite an improvement in the functioning of a computer or other technology, implement the abstract idea with a particular machine, effect a transformation, or apply the abstract idea in a meaningful way.
Claim 10 also fails to recite significantly more than the abstract idea. The additional element (“data processing device”) is a generic computer feature which performs generic computer functions that are well-understood, routine, and conventional and does not amount to more than implementing the abstract idea with a generic computerized system which is not significantly more. 
	
Independent claim 1 recites identical steps as those recited in claim 10. Accordingly, claim 1 also recites a mental process which is an abstract idea that is not integrated into a practical application for the reasons discussed above. 
The additional features (“data processing device”, “input unit”, “control unit”, and “storage unit”) are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a generic computerized system which is not significantly more.

Dependent claim 6 is dependent on claim 1, and therefore includes all of the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of a mental process as claim 1. Claim 6 further recites performing an inspection to determine whether to reprocess a constructed object detection dataset using image entropy and determining that the dataset is a final one if the inspection is passed. These steps amount to a mere extension of the abstract idea since a person can visually inspect images based on the amount of information therein. Claim 6 fails to integrate the abstract idea into a practical application and does not recite significantly more. 

Dependent claim 13 is dependent on claim 10, and therefore includes all of the limitations of claim 10. Therefore, claim 13 recites the same abstract idea of a mental process as claim 10. Claim 13 further recites performing an inspection to determine whether to reprocess a constructed object detection dataset using image entropy, determining that a dataset is in a final form and is not to be reprocessed, and determining that another dataset is a final one if the inspection is passed. These steps amount to a mere extension of the abstract idea since they can be determined mentally by a person. Claim 13 fails to integrate the abstract idea into a practical application and does not recite significantly more.

The Examiner notes that claims 2-5, 7-9, 11-12, and 14-15 each integrate the abstract idea discussed above into a practical application and are therefore not rejected under 35 USC 101. 

Claims 2 and 11 require computation of image entropy of each image using an image segmentation algorithm or an object detection model. Initially, such a computation cannot be performed mentally. Furthermore, performing the image entropy computation in the manner discussed in the specification results in an improvement to the technology of selecting training images. In particular, by using an image segmentation algorithm or object detection model to compute image entropy, “efficiency can be achieved in a data inspection process, and thus it is possible to construct useful high-quality image metadata with limited resources as a whole” (third full paragraph on page 19 of the specification; see also page 10). Such an improvement constitutes an integration of the abstract idea into a practical application (MPEP 2106.04(d)(1)). 
Claims 3-4 recite the improvement of claim 2 since they are dependent on claim 2. 
Claims 5 and 12 apply the method to video frames and compute average image entropy of each section of images in the video. Such an image entropy computation results in the same improvement discussed above in conjunction with claims 2 and 11 and therefore integrates the abstract idea into a practical application. 
Claims 7 and 14 recite the erasure of at least one object from an image in the dataset and subsequently computing image entropy of the image from which the object has been erased. Such an image entropy computation results in the same improvement discussed above in conjunction with claims 2 and 11 and therefore integrates the abstract idea into a practical application.
Claims 8-9 recite the improvement of claim 7 since they are dependent on claim 7. 
Claim 15 recites the improvement of claim 14 since it is dependent on claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Patent Publication No. 102168558 B1 to Chi et al. (hereinafter “Chi”).
As to independent claim 1, Chi discloses a data processing device (page 9 discloses a computing device 220 comprising a processor 220a which is equivalent structure to the computer disclosed on page 8 of the specification of the subject application which is interpreted as corresponding structure for the claimed 35 USC 112(f) limitations) comprising: an input unit configured to receive multiple images (page 6 discloses step 120 in which a random sampling of input images are selected for processing); a control unit configured to choose processing priorities of the received multiple images using image entropy and construct an object detection dataset from a corresponding image according to the chosen processing priorities (page 7 discloses step 140-150 in which the computing device selects a certain number of images whose entropy exceeds a reference value or a certain number of images in the order of high entropy as learning data for training a machine learning model), and a storage unit configured to store the constructed object detection dataset (page 8 discloses that step 150 includes storing the selected learning data in a database).

As to claim 2, Chi further discloses that the control unit is configured to: compute image entropy of each image using an image segmentation algorithm or an object detection model (page 6 discloses step 130 in which the images are input to an object learning model which classifies the objects therein; page 7 discloses step 140 in which entropy for each selected image is calculated based on the classification result of the object learning model); and choose a predetermined number of images to be preferentially processed in descending order of the computed image entropy or when the computed image entropy is greater than or equal to a preset reference value (page 7 discloses step 140-150 in which the computing device selects a certain number of images whose entropy exceeds a reference value or a certain number of images in the order of high entropy as learning data for training a machine learning model). 

As to claim 4, Chi further discloses that the image entropy computation using the object detection model comprises inputting a predetermined image to the object detection model, detecting objects through the object detection model, and then computing image entropy by adding scores of the detected objects (page 6 discloses step 130 in which each of the selected images are input to an object learning model which classifies the objects therein; page 7 discloses step 140 in which entropy for each selected image is calculated as the sum of entropy scores for the detected objects). 

Independent claim 10 recites a method comprising steps performed by the device recited in independent claim 1. Accordingly, claim 10 is rejected for reasons analogous to claim 1. 

Claim 11 recites features nearly identical to claim 2. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of “Clip Based Video Summarization and Ranking” by Gao et al. (hereinafter “Gao”).
As to claim 5, Chi further discloses that the control unit is configured to: choose a predetermined number of images to be preferentially processed in descending order of the computed image entropy or when the computed image entropy is greater than or equal to a preset reference value (page 7 discloses step 140-150 in which the computing device selects a certain number of images whose entropy exceeds a reference value or a certain number of images in the order of high entropy as learning data for training a machine learning model). 
Chi does not expressly disclose that the control unit is configured to extract multiple frame images from a video when the video is received rather than the images; classify the extracted multiple frame images into section images of preset sections; compute average image entropy of each section from the section images of a corresponding section; and that the images that are chosen are the section images which are chosen based on the average image entropy.
	Gao, like Chi, is directed to ranking images according to entropy (Abstract). Gao discloses applying such ranking to videos (Abstract). In particular, Gao discloses extracting video clips comprising image frames, clustering the video clips by affinity propagation, calculating the average video information entropy of each cluster, and ranking the clusters in descending order of their average information entropy (Section 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chi’s entropy ranking to video by extracting video clips comprising image frames, clustering the video clips, calculating the average video information entropy of each cluster, and ranking the clusters in descending order of their average information entropy, as taught by Gao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to identify the most important videos (Section 1 of Gao). 

Claim 12 recites features nearly identical to those recited in claim 5. Accordingly, claim 12 is rejected for reasons analogous to those discussed above in conjunction with claim 5. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of U.S. Patent Application Publication No. 2017/0116519 to Johnson et al. (hereinafter “Johnson”).
As to claim 6, Chi does not expressly disclose that the control unit performs an inspection to determine whether to re-process a constructed object detection dataset using image entropy and determines that the object detection dataset is a final object detection dataset when the object detection dataset passes the inspection. 
Johnson, like Chi, is directed to identifying a compact, yet effective training dataset for an active learning classification model (Abstract, [0005]). Johnson discloses a method of evaluating the training dataset in which a new batch of samples is iteratively added to the training dataset until a stopping condition is met (Steps 712-716 of Fig. 7 and corresponding description). Johnson contemplates a stopping condition when the entropy of each new sample is less than a threshold ([0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chi to iteratively add training samples to the training dataset for evaluation until a stopping condition is met, the stopping condition being when the entropy of each of the samples is below a threshold, as taught by Johnson, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to arrive at a compact and effective training dataset ([0005] of Johnson). 

As to claim 13, Chi does not expressly disclose performing an inspection to determine whether to re-process a constructed object detection dataset using image entropy; determining that an object detection dataset that is not to be re-processed is a final object detection dataset; and re-processing an object detection dataset to be re-processed, performing an inspection on the objected detection dataset, and determining that the object detection dataset is a final object detection dataset when the object detection dataset passes the inspection. 
Johnson, like Chi, is directed to identifying a compact, yet effective training dataset for an active learning classification model (Abstract, [0005]). Johnson discloses a method of evaluating the training dataset in which a new batch of samples is iteratively added to the training dataset until a stopping condition is met (Steps 712-716 of Fig. 7 and corresponding description). Johnson contemplates a stopping condition when the entropy of each new sample is less than a threshold ([0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chi to iteratively add training samples to the training dataset for evaluation until a stopping condition is met, the stopping condition being when the entropy of each of the samples is below a threshold, as taught by Johnson, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to arrive at a compact and effective training dataset ([0005] of Johnson).

Allowable Subject Matter
Claims 3, 7-9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakata (U.S. Patent Application Publication No. 2017/0039697) discloses calculating entropy in an image based on a number of colors in the image ([0091-0099]) which is relevant to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663